Citation Nr: 1828538	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased disability rating prior to March 23, 2011, and from July 1, 2011, for left elbow tendonitis., currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for a left cubital tunnel syndrome, formerly rated with left elbow tendonitis to include ulnar nerve disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from October 1992 to December 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that a temporary total (100 percent) rating is in effect for left elbow tendonitis (under 38 C.F.R. § 4.30) for the period from March 23, 2011, to June 30, 2011.  As the maximum rating has already been awarded for this period, the matter of an increased rating for this period is moot and will not be addressed herein.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2017.  A transcript of the hearing has been obtained and associated with the record.

Regarding a TDIU, although the record does not contain a timely substantive appeal for this issue, a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  At the Board hearing, the Veteran has raised the issue of a TDIU due, in part, to his disabilities currently on appeal.  As such, the Board will consider the issue of a TDIU at this time.

The Board recognizes that the Veteran and his representative attempted to raise the issue of entitlement to service connection for disabilities of the right extremity at the June 2017 Board hearing.  The Veteran and his representative are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an increased disability rating for left elbow tendonitis, remand is required for a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Here, the most recent VA examination was conducted in January 2012.  At the Board hearing, the Veteran reported additional symptoms not reflected in that examination report.  Accordingly, an examination is warranted.

Regarding the Veteran's claim for an increased disability rating for the service-connected left cubital tunnel syndrome, remand is required for the issuance of a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  An increased rating was also denied by the RO in July 2012.  The Board finds that the appellant submitted a timely Notice of Disagreement in October 2012 but did not identify whether it was for the left elbow tendonitis or left cubital tunnel syndrome.  Significantly, while an SOC was issued for the Veteran's claim for an increased disability rating of his left elbow tendonitis, to date, it does not appear that the RO has issued an SOC for his service-connected left cubital tunnel syndrome.  Accordingly, remand is required for the issuance of an SOC.

Finally, with respect to the Veteran's claim for a TDIU, the Board finds that this claim is inextricably intertwined with his pending claim for an increased disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected left elbow tendonitis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner is also asked to indicate the point during range of motion testing that motion is limited by pain.  The examiner must test the range of motion and pain of the left elbow and right elbow in active motion and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

4.  Issue a Statement of the Case as to the issue of entitlement to an increased disability rating for the service-connected left cubital tunnel syndrome.  If the decision remains adverse to the Veteran, he and his representative should be informed that he must file a timely and adequate substantive appeal if he wishes to appeal the claim to the Board.  They must be informed of the time period allowed for perfecting a timely appeal.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims for an increased rating for left elbow tendonitis and TDIU must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






